Exhibit 10.20

CONFIDENTIAL TREATMENT REQUESTED

PRIVATE LABEL SUPPLY AGREEMENT

THIS PRIVATE LABEL SUPPLY AGREEMENT (“Agreement”) is entered into as of July 1,
2006 (the “Effective Date”), by and between IsoTis OrthoBiologics, Inc., a
Washington corporation (“Supplier”) and Alphatec Spine, Inc., a California
corporation (“Distributor”).

R E C I T A L S

WHEREAS, Supplier is engaged in the business of bone regeneration technologies
including the development, production and distribution of proprietary natural
and synthetic bone graft substitutes.

WHEREAS, Distributor is engaged in the business of designing, manufacturing and
selling products and instruments to treat diseases and injuries to the human
skeletal system.

WHEREAS, Distributor desires to acquire and distribute Supplier’s DynaGraft® II
Demineralized Bone Matrix Putty and Gel (each a “DBM” and collectively the
“DBMs”) under the Distributor’s own respective brand names, and Supplier is
willing to supply such DBMs to Distributor, in accordance with the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

  1. Manufacture and Supply.

(a) General. During the term of this Agreement, Supplier shall produce, package
and supply the DBMs to Distributor, and Distributor shall acquire the DBMs from
Supplier, pursuant to the terms and provisions set forth herein. Under this
Agreement, Distributor engages Supplier as a technology and value added
tissue-processing provider. The buying and selling of human tissue is generally
prohibited by law, and any fees associated with providing human tissue for
implantation are the reasonable payment for removal, processing, disposal,
preservation, quality control, packaging and storage of such tissue plus the
application of technologies and operating costs associated with providing such
technologies, to which human tissue has been added, for implantation and other
surgical uses.

(b) Specifications. The DBMs shall be final packaged by Supplier and sterile
when delivered. Supplier shall produce the DBMs to the specifications relating
to the manufacture and quality of the DBMs set forth on Schedule 1, as the same
may be modified from time to time, (the “Specifications”).



--------------------------------------------------------------------------------

(c) Packing and Brand Names. The DBMs shall be finally packaged by Supplier
using the trade names and artwork specified on Schedule 2, as the name may be
modified from time to time (the “Private Label Brands”). Supplier’s name shall
not appear on labels unless required by law and, if required by law, shall be
included only to the extent (including size and location) specifically required.
Any changes to Supplier’s existing packaging or labeling, including any artwork
changes, will be paid for by Distributor. Distributor shall pay to Supplier the
non-refundable sum of $[***] for packaging, labeling, labeling content and
artwork concurrently with the execution of this Agreement (the “Initial
Packaging Fee”). Notwithstanding the foregoing sentence, the Initial Packaging
Fee shall be refundable in the event that Distributor terminates this Agreement
during the first twelve (12) months following the Effective Date due to
Supplier’s breach of this Agreement. In the event Distributor makes additional
changes to packaging, labeling, labeling content or artwork after purchase by
Supplier that result in obsolescence or in the event of termination of this
Agreement for any reason by Distributor, Distributor shall pay Supplier 100% of
the actual cost of these components remaining in stock.

(d) Shelf Life. DBMs shall have a minimum of seventy percent (70%) remaining
shelf-life at time of delivery to Distributor.

(e) Obsolescence. If Supplier plans to discontinue any DBM, Supplier shall
provide Distributor written notice at least 180 days in advance of the effect of
such change (unless impractical for regulatory reasons, in which case such
notice shall be provided immediately after the need to discontinue the DBM is
determined by Supplier).

(f) Changes to DBM for Regulatory Reasons. Supplier shall have the right to
modify the DBM as necessary to comply with changes in applicable law or
regulatory approvals. If Supplier is required to materially modify any DBM or
its Specifications, Supplier shall provide Distributor written notice at least
thirty (30) days in advance of the effect of such change (unless impractical for
regulatory reasons, in which case such notice shall be provided immediately
after the need to materially modify the DBM or its Specifications is determined
by Supplier). In the event that Supplier makes a change to the DBM in accordance
with this Section 1(f), Supplier shall provide Distributor with information on
the changes, and corresponding updated guidelines and instructions for use. In
addition, in the event of a recall, Supplier shall provide replacement DBM and
Samples for Distributor’s current stock, and Distributor shall return all old
stock to Supplier at Supplier’s expense.

(g) Changes to DBM for Other Reasons by Supplier. If Supplier desires to modify
any DBM or its Specifications for reasons other than to comply with law or
regulatory approvals, Supplier shall provide Distributor written notice at least
thirty (30) days in advance of the desired effect of such change and shall not
implement such change unless Distributor approves of such change, such approval
not to be unreasonably withheld or delayed. Approval shall be deemed given if
Distributor does not respond within fifteen (15) days after notice from
Supplier. In the event that Supplier makes a change to the DBM in accordance
with this Section 1(g), Supplier shall provide Distributor with information on
the changes, and corresponding updated guidelines and instructions for use. If
such change renders Distributor’s stock of DBM unsaleable, as determined by
Supplier in its sole discretion, Supplier shall, at Supplier’s expense, provide
Distributor with replacement DBM and Samples sufficient to replace such stock.

 

2



--------------------------------------------------------------------------------

(h) Changes to DBM for Other Reasons by Distributor. If Distributor desires
changes to be made to the DBM or its Specifications, Distributor shall provide
Supplier with written notice at least sixty (60) days in advance of the desired
effect of such change. Within thirty (30) days after such notice, Supplier will
approve or disapprove such change (such approval not to be unreasonably withheld
or delayed) and estimate the cost and lead times required to make such change.
Supplier shall provide Distributor with written notice of its approval or
disapproval, the cost to implement such change, any resulting change in the
Distribution Fees (defined below) for such DBM and the time reasonably necessary
to implement such change. If such change is approved by Supplier, Distributor
shall have ten (10) days to determine whether or not it desires to proceed with
such change at Distributor’s sole cost and expense. If Distributor elects to
proceed with such approved change, Supplier shall promptly implement such
approved change and the Distribution Fees shall be modified accordingly.

(i) Samples. Supplier shall make available for acquisition by Distributor a
reasonable number of samples of non-implantable DBM, produced from bovine or
human bone (at Supplier’s sole discretion) for use only for demonstration and
training purposes (“Samples”).

(j) Inspection. Distributor shall have the right, on written notice given not
less than fifteen (15) days in advance, during Supplier’s regular business
hours, to inspect Supplier’s production facilities relating to the performance
of Supplier’s duties hereunder.

 

  2. Price, Orders, and Terms Of Payment.

(a) Distribution Fees. Distributor shall acquire the DBMs for the amount set
forth on Schedule 3, which represent Supplier’s list price for the respective
DBMs discounted by [***]%) for each DBM unit delivered to Distributor (the
“Distribution Fee”) as may be amended from time to time. The Distribution Fees
may be increased annually by Supplier with sixty (60) days advance notice in
writing provided that such change to the Distribution Fee is the result of
Supplier increasing its list price for the respective DBM.

(b) Sample Fees. Distributor shall acquire Samples at the amounts for such
Samples set forth on Schedule 3, as may be amended from time to time (the
“Sample Fees”). The Sample Fees may be increased by not more than [***]%)
annually by Supplier with sixty (60) days advance notice in writing.

(c) Minimum Acquisition Commitment.

(i) Distributor agrees to acquire and pay for the following minimum quantities
of DBM(s) in any mix, including Samples (the “Minimum Acquisition Commitment”):

 

Calendar Year 2006:    $[***] minimum Calendar Year 2007:    $[***] minimum
Calendar Year 2008:    $[***] minimum

 

3



--------------------------------------------------------------------------------

(ii) In the event Distributor fails to acquire the Minimum Acquisition
Commitment specified above in any Calendar Year, Supplier may (but shall not be
obligated to) notify Distributor in writing of the amount of any shortfall
between the Minimum Acquisition Commitment for such Calendar Year and the amount
of DBM actually acquired in such Calendar Year (the “Shortfall Amount”) and
request Distributor to order and pay within forty-five (45) days of the date of
the notice the amount of DBM that is at least equal to the Shortfall Amount.
Following such payment, the Supplier shall deliver to Distributor, at times and
in any mix (including Samples) requested by Distributor, DBM and Samples with an
aggregate value equal to such Shortfall Amount payment. If Distributor does not
pay the Shortfall Amount within such forty-five-day period, Supplier shall have
the right to terminate this Agreement for cause at any time effective upon
written notice to Distributor.

(iii) Without limiting the requirements of Sections 2(c)(i) and (ii) above,
Distributor shall purchase not less than $[***] worth of DBMs each calendar
month throughout Calendar Year 2006, $[***] worth of DBMs each calendar month
throughout Calendar Year 2007, and $[***] worth of DBMs each calendar month
throughout Calendar Year 2008 and during any extension of the Term of this
Agreement.

(d) Forecast and Orders.

(i) Rolling Forecast. Prior to the first day of each calendar month during the
Term, Distributor will provide Supplier with a three (3) month rolling forecast,
by calendar month, of its anticipated quantities needed of the DBMs and Samples.
The forecast will supersede, if applicable, forecasts provided by Distributor
for months previously included in the forecasts. The parties anticipate the
first delivery of DBMs and Samples to occur within ninety (90) days from
Distributor’s date of delivery of camera ready artwork for labeling and
packaging.

(ii) Commitment and Acquisition Order. The forecast for the first calendar month
in each forecast shall be a binding commitment on Distributor to acquire that
quantity of DBMs and Samples (the “Commitment”). The forecast will be
accompanied by an acquisition order for the Commitment. Each acquisition order
shall be in writing and set forth the names and quantities of each of the DBMs
and Samples to be acquired, the delivery dates, shipping instructions and fees,
delivery addresses and address to which the invoices should be sent. No other
terms or any pre-printed terms or conditions of any acquisition order shall
apply. The terms and conditions of this Agreement shall govern all matters
between the parties. Distributor will give Supplier an acquisition order no less
than thirty (30) days prior to the date on which the delivery is requested.

(iii) Initial Acquisition Order and Forecast. The initial acquisition order
shall be $[***], and shall be submitted to Supplier along with the estimated mix
of DBMs and Samples and the first rolling forecast concurrently upon the signing
of this

 

4



--------------------------------------------------------------------------------

Agreement. Distributor shall order a minimum of $[***] of DBMs and/or Samples
prior to the end of Calendar Year 2006. The initial acquisition order shall be
confirmed by Distributor not later than thirty (30) days after the Effective
Date. The parties anticipate the first delivery of DBMs and Samples to occur
within ninety (90) days from Distributor’s date of delivery of camera ready
artwork for labeling and packaging.

(iv) Variances in Orders. In any forecast, the quantities for the first and
second month will not be ten percent (10%) more or less than the forecast for
that month provided in the immediately previous forecast. If the variance is
more than ten percent (10%) then Supplier is not obligated to supply Distributor
with the amount of DBMs or Samples in excess of the forecast provided in the
immediately prior forecast for the month when the forecast becomes a Commitment.
Notwithstanding the foregoing, during the first twelve (12) months after the
Effective Date, the Commitment will not be less than eighty percent (80%) of the
immediately previous forecast for that month but may be up to twenty percent
(20%) more than the forecast for the prior month. After that period, the
Commitment will not be less than ninety percent (90%) of the immediately
previous forecast for that month but may be up to ten percent (10%) more than
the forecast for the prior month.

(v) Variances due to Supply. Due to variances in sizes of donor lots of
demineralized bone powder (“Donor Lots”), in filling any order for Distributor,
including the Commitment, Supplier has the right to deliver to Distributor a
quantity of DBM or Samples that is larger or smaller than the Commitment.
Regardless of the size of an Order, all DBMs representing a single Donor Lot
shall be shipped together. Distributor will pay for the DBMs and Samples
actually delivered. The amount of DBMs and Samples actually delivered to
Distributor will not affect the forecast or Commitment requirements if the
difference is not more than ten percent (10%). In the event that shipping DBM of
a single Donor Lot results in a shipment in excess of ten percent (10%) of the
Commitment, such excess shall be applied to the Commitment of the subsequent
month.

(e) Payment Terms. All amounts are payable only in U.S. Dollars. Except as
otherwise set forth under this Agreement, payments shall be due to Supplier not
later than thirty (30) days from the date of invoice. Invoices shall be issued
no sooner than the date of DBM delivery. Distributor shall have no right of
deduction or offset. The Distribution Fees and Sample Fees do not include
shipping, handling, insurance, taxes or duties, all of which shall be the sole
obligation of Distributor.

 

  3. Delivery and Title.

(a) Preparation for Shipment. All DBMs and Samples shall be handled, packaged,
and shipped as required by applicable laws, rules, and regulations. They shall
be suitably packed for shipment in containers adequate to insure safe arrival of
the DBMs and Samples at Distributor’s designated delivery destination, marked
for shipment to the address specified in Distributor’s acquisition order or such
other address as Distributor may specify in writing. Supplier shall mark all
containers with necessary shipping and handling information, acquisition order
numbers and date of shipment. An itemized packing list shall accompany each
shipment.

 

5



--------------------------------------------------------------------------------

(b) Shipping Terms. All DBMs and Samples will be shipped either FOB Origin,
Freight Prepaid & Charged or FOB Origin, Freight Collect (at Supplier’s sole
discretion).

(c) Inspection and Returns for Damage or Defect. Distributor will inspect each
shipment of DBMs and Samples for obvious damage when Distributor receives the
shipment. If Distributor finds an obviously damaged or defective DBM or Sample,
it will provide written notice to Supplier, describe the damage or defect and
request a return authorization form. The notice and request for return must be
provided within thirty (30) days following receipt of the shipment (the day of
receipt will be counted as one of the days) or the DBMs and Samples will be
deemed accepted by Distributor. If there is no notice or request for return by
Distributor during the thirty-day period, or the damage or defect is due to the
act or omission of Distributor, then Supplier will have no obligation to replace
the DBMs and Samples and Distributor will pay for the DBM and Samples. Supplier
will pay for the shipment and insurance for the authorized return of DBMs and
Samples. The only remedy available to Distributor for an obviously damaged or
defective DBM or Sample is to receive a replacement. Distributor will not
receive any refunds of amounts paid or credits toward future payments to
Supplier.

 

  4. Limited Warranty.

(a) Warranty Terms. Supplier shall warrant the DBMs pursuant to the form of
Limited Warranty generally provided in connection with the distribution of the
DBMs by Supplier in effect at the time of delivery of such DBMs. A copy of the
Limited Warranty in effect as of the Effective Date is attached as Schedule 4.
Supplier shall have the right to make revisions to the Limited Warranty from
time to time, provided that any such revision is applicable to other private
label distributors of DBMs for use in the same Field. The revised Limited
Warranty will apply only to DBMs shipped to Distributor after the change.

(b) Warranty From Distributor to End-Users. Distributor shall not pass through
Supplier’s Limited Warranty to End-Users of the DBMs. Distributor shall be free
to establish the terms of any warranty it wishes to extend to its End-User
customers. Supplier’s Limited Warranty hereunder shall not be construed to give
a right of action based on such warranty to End-User customers of Distributor.

(c) Limitations. The Limited Warranty will be void and Supplier will not have
any obligation to honor the Limited Warranty, or have liability for any breach
of Warranty to Distributor, if DBMs are used for any use outside the Field, as
defined below, or if Distributor: (a) alters, changes or damages the DBMs or any
component of the DBMs; (b) distributes, advertises or promotes the DBMs for uses
outside the Field; (c) uses Marketing Materials, as defined below, not approved
by Supplier as provided in Section 6(b), (d) misrepresents the nature of the
DBMs, their intended uses or scope of the Field, components, or makes any
statement, representation or warranty to any person or entity regarding the DBMs
that breaches this Agreement; or (e) distributes a DBM for which it has actual
knowledge of defect or damage.

 

6



--------------------------------------------------------------------------------

(d) Destruction of DBMs In Breach of Warranty. All DBMs in breach of the Limited
Warranty, shall be, at Supplier’s option and after a reasonable opportunity for
Supplier to inspect such DBMs, destroyed or returned to Supplier at Supplier’s
expense.

(e) Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES CONTAINED IN THIS SECTION 4
AND SECTION 9, SUPPLIER MAKES NO OTHER WARRANTIES OR REPRESENTATIONS WITH
RESPECT TO THE DBMS, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. ALL SUCH OTHER WARRANTIES
ARE HEREBY DISCLAIMED.

(f) No Limitation on Indemnity. The provisions of this Section 4 are not
intended to, and shall not, limit the obligations of the parties under
Section 8.

 

  5. Regulatory Approvals.

(a) Marketing Approval. Supplier shall be solely responsible for maintaining
regulatory approval for DBMs in the U.S. Supplier will supply proof of such
market approval for the U.S. to Distributor. Distributor shall be solely
responsible for setting reimbursement fees with health regulatory authorities,
and for billing and for collecting fees associated with distribution of the
Private Label Branded DBMs. Supplier agrees to supply to Distributor all
reasonable information and documentation necessary to obtain such reimbursement
approval. All costs for obtaining the reimbursement approvals are the
Distributor’s financial responsibility.

 

  6. Distribution and Marketing by Distributor.

(a) Marketing Rights. Distributor shall have the right to distribute the DBMs
under its respective private label, either directly or, subject to the
provisions of Section 6(d), through independent representatives, distributors or
sub-distributors, anywhere in the United States of America (the “Territory”), to
hospitals, surgery centers or clinics at which surgery using the DBMs is
conducted, or to any licensed surgeons or other licensed healthcare
professionals who perform such surgery (“End Users”). Distributor shall
distribute the DBMs to its End Users at prices and on terms Distributor
determines in the exercise of its sole discretion. The DBMs shall be sold
strictly for use in surgical applications involving the human spine as approved
by the U.S. Food and Drug Administration (“FDA”) or other applicable regulatory
authorities (the “Field”). The DBMs shall not be sold for use outside of the
Field. Distributor acknowledges that the FDA or other applicable regulatory
authorities may narrow the Field at any time. Distributor shall not sell any
Samples.

(b) Promotion and Marketing. Distributor will market, promote, advertise and
distribute the DBMs in the Field with the goal of maximizing distribution of the
DBMs. All marketing, advertising, promotion and education documentation
(including training materials) used by Distributor (“Marketing Materials”) shall
be technically accurate and shall comply with the requirements of this
Agreement. Before Distributor uses any Marketing Materials, Distributor shall
give copies to Supplier (at least ten (10) business days before anticipated use)
for the approval of Supplier solely for technical accuracy of the Marketing

 

7



--------------------------------------------------------------------------------

Materials. Supplier shall not withhold its consent unreasonably. If Supplier
finds that any part of the Marketing Materials does not comply with the
requirements of this Agreement, it shall be reasonable for Supplier to withhold
its consent.

(c) Training. Supplier will provide [***]-hour initial training seminars in
Irvine, California to those individuals who will be representing the DBMs on
behalf of Distributor. Thereafter, Supplier will provide additional training
seminars at times and places as may be agreed by the parties. Supplier will be
responsible for the costs of training seminars. Each party shall be responsible
for all other costs of their own personnel, including, travel, meals, and
lodging.

(d) Distributor Representatives. Distributor has the right to use independent
representatives and distributors for the promotion, marketing, advertising and
distribution of the DBMs. Distributor shall ensure that such representatives and
distributors comply with this Agreement. Distributor has full responsibility for
the actions and omissions of its representatives and distributors and an action
or omission by a representative that would constitute a material breach of this
Agreement by the Distributor will be treated as a material breach of this
Agreement by Distributor and Supplier will have all of the remedies against
Distributor set out in this Agreement for a material breach by Distributor.

(e) DBM Information. Supplier has given to Distributor data and materials which
support the safety and efficacy of the DBMs. During the Term, Supplier will
promptly give to Distributor complete copies of all new, revised or updated
summary data, labeling and technical information, if any, developed by Supplier
for the DBM.

(f) Market Diligence. If Distributor becomes aware of any use of the DBMs other
than by End-Users or outside the Field, then Distributor shall: (a) notify
Supplier within five (5) business days; (b) if the use outside of Field is by
customers of Distributor, take commercially reasonable actions to end the
unapproved use; or (c) cooperate with and assist Supplier in any legal action
that Supplier may decide to bring.

(g) Distributor Conduct. Distributor will conduct all of its activities pursuant
to this Agreement in compliance with all applicable laws. In addition,
Distributor will not:

(i) modify, change or alter the DBMs or Samples.

(ii) promote, advertise, sell or distribute the DBMs for any use other than in
the Field.

(iii) make any representations, statements or warranties regarding the DBMs that
are inconsistent with any applicable regulatory approvals.

(h) Retained Rights. This Agreement does not grant Distributor any exclusive
rights. Without limiting any other rights of Supplier, Supplier has and retains
the right to: distribute the DBM anywhere in the world; license the DBM
technology to any person or entity; enter into other distribution agreements for
the DBM under Supplier’s trademarks or under a private label name other than
Distributor’s trade names specified on Schedule 2.

 

8



--------------------------------------------------------------------------------

  7. Reports and Recalls.

(a) DBM Tracing. Distributor is responsible for tracing the DBMs sold under its
Private Label Brand to all End Users of such DBMs. Supplier shall provide to
Distributor the appropriate contact information to be printed on the face of the
graft tracing record card for inclusion in the DBM packaging. Distributor shall
maintain the records necessary for tracing such DBMs to the consignee.
Distributor shall not be required to provide Supplier with any information
acquired pursuant to this Section 7(a) except to the extent required by law or
to facilitate coordination of any DBM recall.

(b) Problem/Complaint Notice. Distributor will notify Supplier in writing of any
complaint, suspected adverse reaction (incident or near-incidents), outcome or
claim related to a DBM (a “DBM Complaint”) within forty-eight (48) hours after
Distributor becomes aware of the DBM Complaint. Supplier shall provide
Distributor with a phone number to use for such notification. Supplier will
investigate the facts and circumstances of the DBM Complaint in accordance with
its internal procedures and applicable law and will file any reports required in
connection with the DBM Complaint with the applicable governmental agencies with
jurisdiction, if any, over the DBM Complaint. Distributor will provide Supplier
with all information it is able to obtain using commercially reasonable efforts
regarding the DBM Complaint including, the DBM shipped, the End-User, the
history of use of the DBM by the End-User, and any other information reasonably
available and necessary for the investigation by Supplier or the completion of
any governmental filing. Distributor will fully cooperate with Supplier in
investigating the DBM Complaint. With the prior consent of Distributor, not to
be unreasonably withheld, if necessary in order to fully investigate the DBM
Complaint, Distributor will make its employees and representatives reasonably
available for interviews concerning the DBM Complaint by Supplier or its counsel
and/or representatives following the reasonable request of Supplier.

(c) Sharing of Information. Each party shall provide the other with prompt
notice if it is contacted by a Competent Authority regarding any DBM Complaints.
Supplier shall also notify Distributor of any recall of the DBM or any order for
a recall by a Competent Authority. For purposes of this Section 7(c), “Competent
Authority” shall mean any federal, state, or local governmental authority or
regulatory body in the United States, or any quasi-governmental or private body
asserting, exercising or empowered to assert or exercise any regulatory
authority thereunder and any entity or organization directly or indirectly owned
by and subject to the control of any of the foregoing.

(d) Recalls. Supplier shall be solely responsible for the costs, decision and
execution for a DBM recall. Distributor shall fully cooperate and reasonably
assist Supplier in the event of a recall. All information obtained by
Distributor will be provided as soon as reasonably possible to Supplier.

(i) If any, or all, of the DBMs are recalled other than as a result of a
wrongful act or omission of Distributor, then:

(1) Supplier will pay for all shipping and insurance to return the DBMs to
Supplier.

 

9



--------------------------------------------------------------------------------

(2) Within 60 days after the recall, Supplier will replace the recalled DBM(s).
The only obligations of Supplier for recalled DBM(s) are to: (A) replace the
recalled DBM(s) and pay for destroying the recalled DBMs and the shipping and
insurance for retrieving the recalled DBMs and shipping replacements; or (B) the
obligation specified in Subsection (c) (i) (3), below.

(3) Following a recall, if Supplier cannot replace the recalled DBMs or is not
able to provide Distributor with replacement DBMs for more than 60 days, then
Supplier will pay to Distributor: (A) all Distribution Fees paid to Supplier by
Distributor for the recalled DBMs that are not replaced; and (B) all shipping
and insurance paid by Distributor for the recalled DBMs.

(ii) If any, or all, of the DBMs are recalled as a result of the act or omission
of Distributor, then:

(1) Distributor will pay for all shipping and insurance to return the relevant
DBMs to Supplier.

(2) If Distributor orders DBMs to replace the recalled DBMs, then such orders
will not be included in any Forecast and will not be part of the Commitment, but
will be included when calculating the Minimum Acquisition Cost. The orders will
be considered additional orders and will be filled by Supplier consistent with
its business commitments and requirements. All shipping and insurance for the
orders will be paid by Distributor.

 

  8. Indemnities and Insurance.

(a) Indemnification by Supplier. Supplier shall indemnify, defend and hold
harmless Distributor, its parent, subsidiaries and affiliates, and its and their
respective officers, directors, agents and employees, and their successors and
assigns, from and against any and all claims, demands, actions, liabilities,
fees, suits, causes of action, damages, penalties, recoveries and deficiencies,
costs and expenses (including, without limitation, attorneys’ fees)
(collectively, “Damages”) which arise out of or relate to (i) any breach of any
representation or warranty under Section 9(a), (ii) any product liability or
defect arising out of, in connection with or resulting from the manufacture or
supply of the DBMs, (iii) any breach of confidentiality under Section 10, or
(iv) any claim that a DBM, when used or distributed as provided for by this
Agreement infringes any intellectual property rights of a third party, including
but not limited to trade secret, copyright and/or patent rights. Such
indemnification shall not be limited to claims brought by third parties.

(b) Indemnification by Distributor. Distributor shall indemnify, defend and hold
harmless Supplier, its parent, subsidiaries and affiliates, and its and their
respective officers, directors, agents and employees, and their successors and
assigns, from and against any and all Damages which arise out of or relate to
(i) any breach of any representation

 

10



--------------------------------------------------------------------------------

or warranty under Section 9(b), (ii) any breach of confidentiality under
Section 10 or (iii) any claim that a DBM, when used or distributed in a manner
instructed or suggested by Distributor that is other than as provided for by
this Agreement, violates any regulatory approval related to the DBM as a result
of such use or distribution or infringes any intellectual property rights of
Supplier or a third party as a result of such use or distribution, including but
not limited to trade secret, copyright and/or patent rights. Such
indemnification shall not be limited to claims brought by third parties.

(c) Insurance. Supplier represents and warrants that it is currently insured and
covenants that at all times during the term of this Agreement it will maintain a
comprehensive general liability insurance policy (including products liability
coverage and payment of attorneys fees coverage) with a financially sound and
reputable insurer which is sufficient to adequately protect against the risks
associated with its ongoing business, including the risks which might possibly
arise in connection with the transactions contemplated by this Agreement, and
including without limitation, products liability insurance, with minimum
coverage amounts of $5,000,000 per occurrence and per year in the aggregate.
Supplier agrees to provide Distributor a copy of its insurance policy upon
request. Supplier shall have Distributor named as an additional insured
beneficiary.

 

  9. Representations and Warranties.

(a) Supplier. Supplier represents and warrants the following, each of which
representation and warranty is true on the date of this Agreement and will be
true until the end of the Term, and each of which is material and is being
relied on by Distributor: (a) it is a corporation, validly organized and
existing and in good standing under the laws of the State of Washington; (b) it
has full power and lawful authority to execute, deliver, and perform under this
Agreement; (c) its execution and performance of this Agreement is not contrary
to, or prohibited by, any laws, or agreements to which it is a party or by which
it is bound or by any arbitration award, judgment or court order by which it is
bound; (d) this Agreement, and any document executed pursuant to this Agreement,
are valid obligations of Supplier enforceable in accordance with their terms;
(e) it has taken all corporate action necessary in order to cause the execution
and performance of this Agreement; and (f) it has the right to manufacture and
sell to Distributor for distribution and use in the Field the DBM and Samples.

(b) Distributor. Distributor represents and warrants the following, each of
which representation and warranty is true on the date of this Agreement and will
be true until the end of the Term, and each of which is material and is being
relied on by Supplier: (a) it is a corporation, validly organized and existing
and in good standing under the laws of the State of California, (b) it has full
power and lawful authority to execute, deliver, and perform under this
Agreement; (c) its execution and performance of this Agreement is not contrary
to, or prohibited by, any laws, or agreements to which it is a party or by which
it is bound or by any arbitration award, judgment or court order by which it is
bound; (d) this Agreement, and any document executed pursuant to this Agreement,
are valid obligations of Distributor enforceable in accordance with their terms;
(e) it has taken all action necessary in order to cause the execution and
performance of this Agreement; and (f) it has the right to use its Private Label
Brands in the marketing, promotion and distribution of the DBMs.

 

11



--------------------------------------------------------------------------------

(c) No Other Representations and Warranties. Except for the representations and
warranties contained in Sections 4 and 9, none of the parties has made any
express or implied representation or warranty to the other regarding this
Agreement and the subject matter of this Agreement.

 

  10. Confidentiality and Proprietary Information.

(a) Confidential Information. All information designated as confidential or
proprietary information, or which the other party should reasonably know is
confidential, and furnished by Distributor to Supplier or any of its affiliates,
or by Supplier to Distributor or any of its affiliates, during the term of this
Agreement, (“Confidential Information”) including, without limitation, any
Specification, formulation, design information, DBM architecture, quality
assurance plans, marketing strategies, business plans and strategies, inventions
(whether or not the subject of pending patent applications), trade secrets,
know-how, cost and profit data, distribution and marketing plans, and business
and financial information, shall be kept confidential by the party receiving it.
The party receiving Confidential Information shall not disclose it or make use
of it, except for purposes authorized by this Agreement, nor disclose any
Confidential Information to any person or firm unless previously authorized in
writing to do so; provided, however, that the receiving party may disclose it as
necessary to responsible officers, employees and agents for the purposes of
performing its obligations under this Agreement, provided that such officers and
employees shall have assumed in writing obligations of confidentiality no less
restrictive than those contained herein The receiving party may disclose
Confidential Information as required by government and regulatory agents for the
purposes of performing its obligations under this Agreement, provided that a
request is made that such information be kept confidential by such government or
regulatory agents.

(b) Exclusions. The foregoing limitations on the use and disclosure of
Confidential Information shall not apply to information which:

(i) at the time of disclosure is, or thereafter lawfully becomes, part of the
public domain through no fault, act or omission of the receiving party, its
employees, agents or independent contractors; or

(ii) was otherwise in the receiving party’s lawful possession prior to
disclosure as shown by its written records; or

(iii) is subsequently rightfully obtained by the receiving party from a third
party who has the legal right to disclose it, without an obligation to keep such
information confidential; or

(iv) is released from confidential status by mutual agreement of the parties.

(c) Injunctive Relief. The receiving party acknowledges and agrees that
unauthorized use or disclosure of Confidential Information of the other party
will cause serious, irreparable and significant harm, damage or loss to the
other party which will be difficult or impossible to ascertain. Accordingly, the
receiving party agrees that the other party will have, in addition to all other
remedies at law or in equity, the right to seek immediate injunctive relief

 

12



--------------------------------------------------------------------------------

to enforce the receiving party’s obligations under this Agreement. All costs,
including reasonable attorneys’ fees, borne by either party in the event of
legal action shall be paid by the non-prevailing party.

(d) Confidentiality of Agreement. Except as required by law, including without
limitation, the rules and regulations of the U.S. Securities and Exchange
Commission, Distributor and Supplier shall keep the existence and terms of this
Agreement, as well as any discussions and/or materials provided in connection
herewith, strictly confidential, and shall each make all reasonable efforts to
maintain such confidentiality, including restricting employees’ access to the
terms of the Agreement on a “need to know” basis, limiting copies and ensuring
that all employees privy to the terms of this Agreement shall undertake in
writing obligations of confidentiality no less restrictive than those contained
herein. Prior to the parties exchanging any Confidential Information in
connection herewith, the parties will enter into a nondisclosure agreement in
form and substance agreed upon by the parties.

(e) Effect of Expiration or Termination. Upon expiration or termination of this
Agreement for any reason, the receiving party shall immediately deliver to the
supplying party all reproductions, copies, extract or the like of any documents
or other media containing any Confidential Information of the other party.

(f) Trademarks and Labeling. Distributor hereby grants to Supplier a limited,
non-exclusive, world-wide, non-transferable, royalty-free license, with the
right to sublicense, solely to use the Private Label Brands, trademarks, service
marks, trade names, and logos owned by or licensed to Distributor (the
“Distributor Trademarks”) in labeling and packaging the DBMs for distribution
exclusively to Distributor, as directed from time to time by Distributor
throughout the term of this Agreement, subject to the terms and conditions of
this Agreement. Supplier hereby agrees that the Distributor Trademarks shall
only be affixed to the DBMs or other promotional materials as directed by the
Distributor. Supplier shall have no rights to use the Distributor Trademarks
other than for purposes of labeling and packaging DBMs for distribution
exclusively to Distributor pursuant to this Agreement or in connection with
other promotional materials, which labeling and packaging or other promotional
materials shall be in form and substance satisfactory to Distributor. Supplier
shall not use the Distributor Trademarks in any manner that, in Distributor’s
sole and absolute discretion, may be inconsistent with Distributor’s public
image or be misleading or harmful to Distributor. Upon the termination or
expiration of this Agreement, Supplier shall not have any right to supply or
distribute any DBMs remaining that are labeled with any of Distributor
Trademarks in any of Supplier’s inventory.

 

  11. Term and Termination.

(a) Term. Unless sooner terminated in accordance with Section 11(b) below, the
term of this Agreement shall commence on the Effective Date and shall terminate
[***] (the “Term”).

(b) Early Termination for Cause. This Agreement may be terminated early for
cause as otherwise provided in this Agreement, and as follows:

 

13



--------------------------------------------------------------------------------

(i) By any party immediately upon written notice if the other party is subject
to any proceedings under any federal or state law for the relief of debtors,
including: the filing by or against such party of a voluntary or involuntary
case under the federal bankruptcy law, which proceedings, if involuntary, are
not dismissed within 30 days after their filing; an assignment of any portion of
the property of such party for the benefit of creditors; the appointment of a
receiver or trustee for any portion of the assets of such party, which
appointment, if obtained ex parte, is not dismissed within 30 days thereafter;
or the seizure by a sheriff, receiver, trustee in bankruptcy (or other
creditors) or of any portion of the assets of such party.

(ii) By any party if the other party fails to perform or otherwise breaches any
of its material obligations hereunder, by giving prior written notice of its
intent to terminate and stating in detail the grounds for termination. The party
receiving such notice shall have thirty (30) days from the receipt of such
notice to cure such material breach, at which time this Agreement shall
terminate if such material breach has not been cured. In no event, however,
shall such notice of intention to terminate be deemed to waive any rights to
damages or any other remedy which the party giving notice of breach may have as
a consequence of such breach.

(iii) By any party immediately upon written notice to the other party if such
party is prohibited from manufacturing, supplying or distributing the DBMs by
the FDA or other regulatory body or any applicable laws.

(c) Effect of Termination. If this Agreement is terminated for any reason,
(i) the parties shall be released from all further obligations, duties imposed
or assumed hereunder, except as already accrued as of the termination date or as
otherwise provided in this Agreement and (ii) unless otherwise required or
allowed by Supplier, in its sole discretion, Distributor must accept delivery of
and pay Supplier for all orders that have been accepted by Supplier but not
filled or delivered as of the effective date of the termination, and all
relevant provisions of this Agreement shall apply to such orders and the DBMs
and Samples covered by such orders. Termination of this Agreement, for whatever
reason, shall not affect the obligation of either party to make payments for
which such party is liable prior to such termination. In the event of any
termination, Distributor shall have a [***] sell-off period during which
Distributor may sell-off any of its remaining stock, provided, however, that the
Agreement was not terminated due to a breach by Distributor. All provisions that
by their nature are intended to survive the termination or expiration of this
Agreement, shall survive the termination or expiration, including: 2(c)(ii), 4,
7, 8(a), 8(b), 10, 11, 12 and 13 (to the extent applicable).

12. Notices. All notices, requests or other communications pursuant to this
Agreement shall be in writing and addressed as follows:

 

If to Supplier:   IsoTis OrthoBiologics, Inc.   2 Goodyear Drive   Irvine, CA
92618   Telephone: 949 595 8710   Facsimile: 949 595 8711   Attention: Chief
Executive Officer   cc: General Counsel

 

14



--------------------------------------------------------------------------------

With a copy to:    Latham & Watkins   

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

   Facsimile: 714 755 8290   

Attention: Charles K. Ruck

 

If to Distributor:    Alphatec Spine, Inc.    2051 Palomar Airport Road, Suite
100    Carlsbad, California 92011    Telephone: 760-431-9286    Facsimile:
760-431-1624   

Attention: Scott Wiese

 

with a copy to:    Heller Ehrman LLP   

Time Square Tower

7 Times Square

   New York, NY 10036    Telephone: (212) 832-8300    Facsimile: (212) 763-7600
   Attention: Blaine Templeman

Any notice to be given or to be served upon any party to this Agreement will be
in writing and will be deemed to be given and received when delivered (if the
notice is delivered on a day other than a business day or after 5 p.m. (local
time where received) on a business day, then delivery shall be deemed to have
taken place on the first business day thereafter) to the address of each party
set forth in this Section 12 via courier or other means of personal service
including, but not limited to, messenger service, Fedex, DHL or United Parcel
Service, or if sent by facsimile (telecopier), when received as long as the full
text of any such notice is (i) readable and (ii) is received in full prior to
5:00 p.m. (local time where received) on a business day which receipt is
confirmed. If the full readable text is received following 5:00 p.m., then the
notice will be deemed received at 10:00 a.m. (local time where received) on the
next succeeding business day. The telecopier number for each party is set forth
in this Section 12. The notice information in this Section may be changed by
giving written notice of such change to the other party as provided in this
Section for giving notice. However, unless and until such written notice of
change is actually received, the last address or telecopier number as stated by
written notice or as provided in this Agreement, if no written notice of change
has been sent or received, will be deemed to continue in effect for all
purposes.

 

  13. General Provisions.

(a) Assignment. This Agreement may not be assigned or transferred by any of the
parties, and no rights or obligations hereunder may be delegated or assigned,
without the express written consent of the other party. Notwithstanding the
foregoing, either party may assign or transfer this Agreement in its entirety in
connection with an acquisition of all or substantially all of the assets or
voting stock of such party or a merger or consolidation involving such party.

 

15



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement and the Schedules hereto shall constitute
the entire agreement between the parties hereto and shall supersede any other
agreements, whether oral or written, express or implied, as they pertain to the
supply of the DBMs by Supplier to Distributor. All distribution shall be
pursuant to the terms set forth in this Agreement. All quotations, acquisition
orders, releases, authorizations, acknowledgments and invoices issued pursuant
to this Agreement shall be subject to the provisions of this Agreement. The
parties acknowledge that any provisions on any such quotation, acquisition
order, release, acknowledgment or invoice that conflict with the terms of this
Agreement shall be deemed deleted.

(c) Relationship. The relationship created by this Agreement shall be strictly
that of supplier and distributor as independent contractors and no agency,
partnership or joint venture shall be deemed to be created hereby. Nothing in
this Agreement shall constitute one party as an agent or legal representative of
any other party for any purpose whatsoever, and no party is granted no right or
authority hereunder to assume or create any obligation, express or implied, or
to make any representation, warranties or guarantees, on behalf of any other
party.

(d) Waiver. A waiver by any party of a breach of any of the terms of this
Agreement by the other party shall not be deemed a waiver of any subsequent
breach of the terms of this Agreement. All waivers of any rights or obligations
must be in writing and signed by the party granting such waiver.

(e) Release. The expiration or termination of this Agreement for any reason
whatsoever shall neither be deemed a release, nor shall it relieve any party
from any obligation under this Agreement which may have accrued prior thereto.

(f) Specific Performance. The parties intend that the following obligations and
provisions of this Agreement be enforceable by specific performance and other
equitable relief: (a) the confidentiality provisions of Section 10 and
(b) provisions relating to the protection of intellectual property rights
(collectively the “Specific Performance Provisions”). The parties acknowledge
that a party seeking to enforce the Specific Performance Provisions will not
have an adequate remedy at law for the breach of the Specific Performance
Provisions, damages alone will not be adequate for a breach of the Specific
Performance Provisions, and such party will suffer irreparable harm as a result
of such breach. Such party shall have the right to enforce the Specific
Performance Provisions through specific enforcement and all equitable remedies,
including, but not limited to, mandatory and prohibitory injunctions.

(g) Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of
California as a contract made between two parties made in California to be
performed and consummated in California. In the event of any dispute, the Chief
Executive Officer of each party shall meet and discuss the dispute and attempt
to resolve the dispute in good faith. The sole and exclusive venue for any
action brought under this Agreement shall be in a federal or state court in
Orange County, California, and the parties agree that such courts shall have
jurisdiction. Unless laws or rules strictly require different service of
process, service of process may be made by certified mail return receipt
requested sent to the address shown in Section 12.

 

16



--------------------------------------------------------------------------------

(h) Severability. If any provision of this Agreement is deemed invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
enforceability shall not affect or limit the validity or enforceability of any
other provision hereof.

(i) Force Majuere. No party shall be held responsible for any delay or failure
in performance of any part of this Agreement to the extent such delay or failure
is caused by fire, flood, strike, civil, governmental or military authority, or
act of God. When a party’s delay or nonperformance continues for a period of at
least ninety (90) days due to any such event, the other party may terminate this
Agreement.

(j) Headings. All headings and captions are inserted for convenience of
reference only and shall not affect the meaning or interpretation of any
provision hereof.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which once so executed and delivered shall be deemed an original, but
all of which shall constitute but one and the same Agreement.

(l) Amendment. No amendment or modification relating in any manner to this
Agreement shall be effective unless executed in writing and signed by the
parties.

(m) Attorneys’ Fees. In the event of any action or claim between the parties
hereto relating to the Agreement or the breach hereof, the prevailing party in
such action claim shall be entitled to recover from such other party the costs
and expenses of such prevailing party, including reasonable fees of attorneys
and other advisors, incurred in taking or defending such action or claim.

(n) No Third Party Beneficiaries. Except in connection with Sections 8(a) and
8(b), which are for the benefit of those identified therein, nothing herein is
intended or shall be construed to confer upon any person or entity, other than
the parties hereto and their respective successors and assigns, any rights,
remedies or other benefits under or by reason of this Agreement.

(o) Remedies Not Exclusive. No remedy conferred by any of the provisions of this
Agreement is intended to be exclusive of any other remedy, and each and every
remedy will be cumulative and will be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise. The election of any one or more remedies will not constitute a waiver
of the right to pursue other available remedies.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ISOTIS ORTHOBIOLOGICS, INC. By:  

/s/ Pieter Wolters

Name:   Pieter Wolters Title:   President and Chief Executive Officer ALPHATEC
SPINE, INC. By:  

/s/ Stephen T.D. Dixon

Name:   Stephen T.D. Dixon Title:   Vice President and CFO

 

18



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1    Specifications Schedule 2    Private Label Brands Schedule 3   
Prices for DBMs and Samples Schedule 4    Limited Warranty



--------------------------------------------------------------------------------

IsoTis OrthoBiologics, Inc.

   FPS-003

Confidential

   Eff. Date: 08-24-05    Rev.: 1

Schedule 1

Specifications

[***]



--------------------------------------------------------------------------------

Schedule 2

Private Label Brands

 

[***]    [***]



--------------------------------------------------------------------------------

Schedule 3

Prices for DBMs and Samples

[***]



--------------------------------------------------------------------------------

Schedule 4

Limited Warranty

The form of Limited Warranty in effect as of the Effective Date is as follows:

EACH DBM is warranted to be free from defects in workmanship and materials and
to conform to its Specifications at the time of delivery. This warranty is
limited to the replacement of the DBM by IsoTis. NO OTHER WARRANTY IS GIVEN BY
SUPPLIER and no representation, warranty or affirmation of any employee,
contractor, agent, detailer, distributor or any other person actually or
purporting to represent Supplier, by word or action, will constitute a warranty
and such word or action does not, and will not, expand or change the express
warranty given in this Limited Warranty. SUPPLIER EXPRESSLY DISCLAIMS ANY OTHER
EXPRESS OR IMPLIED WARRANTY OF ANY KIND, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WHETHER
ARISING BY LAW, CUSTOM, CONDUCT, USAGE OR TRADE.